Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-18 are Allowed.
Claims 19 and 20 have been Rejected.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause a computer system to: generate a first plurality of n-gram class scores corresponding to a plurality of classes for term sequences from a source text utilizing an implicit-class-recognition model; generate a second plurality of n-gram class scores corresponding to the plurality of classes for the term sequences from the source text utilizing an explicit-class-recognition model, wherein the first plurality of n-gram class scores and the second plurality n-gram of class scores indicate measures of likelihood that the term sequences from the source text correspond to the plurality of classes; and determine a class from the plurality of classes corresponding to the source text and a term sequence from the source text reflecting the class based on the first plurality of n-gram class scores and the second plurality of n-gram class scores.


Regarding Claim 10,
A system comprising: at least one processor; and at least one non-transitory computer readable medium comprising instructions that, when executed by the at least one processor, cause the system to: generate a first plurality of class scores for term sequences from a source text utilizing an implicit-class-recognition model by: generating a plurality of feature vectors based on terms from the source text utilizing a plurality of LSTM layers; and generating the first plurality of class scores for the term sequences based on the plurality of feature vectors utilizing a first convolutional neural network; generate a second plurality of class scores for the term sequences from the source text utilizing an explicit-class-recognition model by: generating similarity matrices based on the terms from the source text and a plurality of labels corresponding to a plurality of classes; and analyzing the similarity matrices utilizing a second convolutional neural network to generate the second plurality of class scores; and determine a class corresponding to a term sequence from the source text reflecting the class based on the first plurality of class scores and the second plurality of class scores.

Regarding Claim 1: Claim 1 is   rejected over CHANG et al.(USPUB 20190102678) in view of  Qi Liu,"A Study on Effects of Implicit and Explicit Language Model Information for
DBLSTM-CTC Based Handwriting Recognition,” 11/23/2015,2015 13th International Conference on Document Analysis and Recognition (ICDA),Pages 461-464.) in further view Guo et al.(USPUB 20200356842) teaches A non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor, cause a computer system to: generate a first plurality of n-gram class scores corresponding to a plurality of classes for term sequences from a source text utilizing an implicit-class-recognition model; (rejection of the claim mentioned within Office Action dated 08/02/2022) but does not teach the limitations  ( amended within the claim 1 on 08/31/2022) as mentioned within the claim  " generate a second plurality of n-gram class scores corresponding to the plurality of classes for the term sequences from the source text utilizing an explicit-class-recognition model, wherein the first plurality of n-gram class scores and the second plurality n-gram of class scores indicate measures of likelihood that the term sequences from the source text correspond to the plurality of classes; and determine a class from the plurality of classes corresponding to the source text and a term sequence from the source text reflecting the class based on the first plurality of n-gram class scores and the second plurality of n-gram class scores.”

Regarding Claim 10: Claim 10 was allowed over prior art CHANG et al.(USPUB 20190102678) in view of  Qi Liu,"A Study on Effects of Implicit and Explicit Language Model Information for
DBLSTM-CTC Based Handwriting Recognition,” 11/23/2015,2015 13th International Conference on Document Analysis and Recognition (ICDA),Pages 461-464.) in further view Guo et al.(USPUB 20200356842) ( mentioned within Office Action dated 08/02/2022) ,  but does not teach the limitations (within the claim 10 on 08/02/2022) as mentioned within the claim  " generating the first plurality of class scores for the term sequences based on the plurality of feature vectors utilizing a first convolutional neural network; generate a second plurality of class scores for the term sequences from the source text utilizing an explicit-class-recognition model by: generating similarity matrices based on the terms from the source text and a plurality of labels corresponding to a plurality of classes; and analyzing the similarity matrices utilizing a second convolutional neural network to generate the second plurality of class scores; and determine a class corresponding to a term sequence from the source text reflecting the class based on the first plurality of class scores and the second plurality of class scores.”

Claim Interpretation

2.	The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Rationale for invoking §112(f)
Examiner will apply § 112(f) to a claim limitation that meets the following conditions:
(1) The claim limitation uses the phrase ‘‘means for’’ or ‘‘step for’’ or a non-structural term that does not have a structural modifier;
(2) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is modified by functional language; and
(3) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is not modified by sufficient structure, material, or acts for achieving the specified function.

3.	 Claim 19   has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

a. Claim 19 recites the limitation: 
 i. “a step for determining a class from the plurality of classes and a term sequence...” line 4. 
a step for determining a class from the plurality of classes and a term sequence corresponding to the class from the source text utilizing an implicit-class-recognition model and an explicit-class-recognition model;
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) for the following limitations:

 Regarding claim 19 with respect to claim limitation “a step for determining a class from the plurality of classes and a term sequence...” the instant specification recites in Paragraph [0163] – “…a step for determining a class from the plurality of classes and a term sequence corresponding …” and in FIG. 11 there is a  flowchart showing  an act for generating class scores from term sequence.. defined in detail within Paragraph [0159-0161] . 


In conclusion, limitations above are considered to invoke 35USC 112(f).
If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

4.	 Claim 19 are  rejected under 35 U.S.C 103 as being patentable over CHANG et al.(USPUB 20190102678) in view of  Guo et al.(USPUB 20200356842) in further view PEREZ et al. (USPUB 20200134449).

 As per Claim 19, CHANG et al. teaches In a digital medium environment for analyzing source texts from digital documents ( Paragraph [0109]) , a computer-implemented method of applying machine-learning models to classify term sequences comprising ( Paragraphs [0059] and [0108]): 
	CHANG et al. does not explicitly teach identifying a source text from a digital document and a plurality of classes  ; a step for determining a class from the plurality of classes  and a term sequence corresponding to the class from the source text utilizing an implicit-class-recognition model and an explicit-class-recognition model ; and providing the digital document for display within a graphical user interface comprising the source text and an indication of the term sequence corresponding to the class within the source text .
However, analogous art , Guo et al. teaches identifying a source text from a digital document and a plurality of classes ( FIG. 3 -302 , Paragraph [0066]) ; a step for determining a class from the plurality of classes ( Paragraphs [0014-0016] and [0061-0063]) and a term sequence corresponding to the class from the source text utilizing an implicit-class-recognition model and an explicit-class-recognition model ( Paragraphs [0089-0094]) ; 
	One of ordinary skill in the art would have been motivated to combine the teaching of Guo et al.  within the modified teaching of the Neural network recognition and training method and apparatus mentioned by CHANG et al. because the Decoupling Category-Wise Independence And Relevance With Self-Attention For Multi-Label Image Classification mentioned Guo et al. provides a system and method for implementing  multi label classification system for identifying one or more labels related to features for an image. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Decoupling Category-Wise Independence And Relevance With Self-Attention For Multi-Label Image Classification mentioned Guo et al.  within the modified teaching of the Neural network recognition and training method and apparatus mentioned by CHANG et al. for implementation of a system and method for multi label classification system for identifying one or more labels related to features for an image.
	Combination of CHANG et al. and Guo et al. does not explicitly teach providing the digital document for display within a graphical user interface comprising the source text and an indication of the term sequence corresponding to the class within the source text.
However, analogous art , PEREZ et al. teaches providing the digital document for display within a graphical user interface comprising the source text and an indication of the term sequence corresponding to the class within the source text ( Paragraphs [0048-0049]-“ The GUI of the application running on the user device 104 may display the answer(s) to the user in a variety of different ways, depending on what information is transmitted to the user device 104. In examples where the search results include a list of answers and associated confidence values, the question answering system 102 may transmit the list of answers and respective confidence values to the user device 104. …”) .
		One of ordinary skill in the art would have been motivated to combine the teaching of PEREZ et al. within the combined modified teaching of the Decoupling Category-Wise Independence And Relevance With Self-Attention For Multi-Label Image Classification mentioned Guo et al.  and the Neural network recognition and training method and apparatus mentioned by CHANG et al. because the Training of machine reading and comprehension systems mentioned PEREZ et al. provides a system and method for implementing  machine reading within neural network system for training answer of source question text. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Training of machine reading and comprehension systems mentioned PEREZ et al.  within the combined modified teaching of the Decoupling Category-Wise Independence And Relevance With Self-Attention For Multi-Label Image Classification mentioned Guo et al.  and the Neural network recognition and training method and apparatus mentioned by CHANG et al.  for implementation of a system and method for machine reading within neural network system for training answer of source question text.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

5.          Claim 20  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 20, prior art of record does not teach or suggest the limitation mentioned within claim 20: “… the implicit-class-recognition model comprises a plurality of long-short-term memory layers and a first convolutional neural network; and the explicit-class-recognition model comprises a second convolutional neural network for multiple channels.  ”





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637